Bell, J.
The Supreme Court on certiorari (Fourth National Bank v. Swift & Co., 160 Ga. 372, 127 S. E. 729) having reversed the judgment of this court by which the judgment of the trial court was affirmed (see 32 Ga. App. 589, 124 S. E. 181), the former judgment by this court is hereby vacated, and so much of the opinion rendered in connection therewith as is inconsistent with the opinion and decision of the Supreme Court is withdrawn; and the judgment of the trial court is accordingly reversed.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.